Citation Nr: 1624593	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Department of Veterans Affairs





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's May 2013 substantive appeal reflects that he requested the opportunity to testify before a member of the Board at a video conference hearing.  Such a hearing was scheduled for June 2016; given the disposition of the case described below, however, no hearing is necessary here.  


FINDING OF FACT

In letters of May 2016, both the Veteran and his representative asked to withdraw his pending appeals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In letters of May 2016, both the Veteran and his appointed representative "elected to withdraw all items currently [before] the Board."  Given the explicit instruction from the Veteran and his representative, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of the certified issues, and the Veteran's claims must be dismissed.  


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


